Citation Nr: 1012200	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-03 252	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service during World War II, 
from December 1942 to November 1945.

This appeal to the Board of Veterans' Appeals (Board) is 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, denying the Veteran's petition to reopen his 
claim for service connection for a left knee disorder.

In July 2009, in support of his petition to reopen this 
claim, the Veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge of the Board - 
also commonly referred to as a Travel Board hearing.  Since 
that hearing, the Veteran has submitted additional 
supporting medical evidence and waived his right to have the 
RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2009).

Also since that hearing, in March 2010, the Board advanced 
the Veteran's appeal on the docket because of his age, 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not appeal the RO's November 1998 rating 
decision denying his claim for service connection for a left 
knee disorder.

2.  However, additional medical evidence since received - in 
particular, the report of an August 2009 VA orthopedic 
consultation, is not cumulative or redundant of evidence 
already on file and considered in that prior decision, 
relates to an unestablished fact necessary to substantiate 
this claim, and raises a reasonable possibility of 
substantiating this claim.

3.  As there is now equally probative medical and other 
evidence of record for and against the claim, it is just as 
likely as not the Veteran's currently diagnosed left knee 
disorder - degenerative joint disease (i.e., arthritis) - is 
at least partly the result of an injury he sustained to this 
knee in February 1944 during his military service and the 
resultant need for surgery after service in April 1952, as 
opposed to just on account of simple aging.


CONCLUSIONS OF LAW

1.  The RO's November 1998 rating decision denying the 
Veteran's claim for service connection for a left knee 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  But there is new and material evidence since that 
decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R 
§ 3.156.

3.  And resolving all reasonable doubt in his favor, the 
Veteran's currently diagnosed left knee disorder was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's 
duties to notify and assist Veterans with claims for VA 
benefits.  The VCAA was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5107, 5126, and the implementing 
regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Here, though, since the Board is reopening and then granting 
the Veteran's claim for service connection for a left knee 
disorder - in full, there is no need to discuss whether 
there has been compliance with these notice-and-duty-to-
assist provisions of the VCAA.  This is because even were 
the Board to assume, for the sake of argument, there has not 
been, this is ultimately inconsequential and, therefore, at 
most nonprejudicial, i.e., harmless error.  38 C.F.R. § 
20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  His 
claim is being granted, regardless.

II.  Whether there is New and Material Evidence to Reopen 
the Claim

The RO first considered and denied the Veteran's claim for 
service connection for left knee disorder in a November 1998 
rating decision.  The RO denied the claim because, although 
the medical and other evidence of record established the 
Veteran had sustained any injury to this knee in February 
1944, while in service (according to the report of his 
October 1945 military separation examination), and had been 
hospitalized after service in April 1952 for treatment of 
torn medial semilunar cartilage requiring surgical 
exploration of this knee with excision of medial meniscus 
cartilage, there was no competent and credible medical nexus 
evidence establishing a link between that condition 
diagnosed after service and the injury to this knee he had 
sustained during service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) (direct service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service).  

The RO sent the Veteran a letter in November 1998 notifying 
him of that decision and apprising him of his procedural and 
appellate rights.  But he did not file a timely notice of 
disagreement (NOD) to initiate an appeal of that decision, 
so it is final and binding on him based on the evidence then 
of record and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.

Since the RO has previously considered and denied this claim 
and the Veteran did not timely appeal the decision, the 
first inquiry is whether new and material evidence has been 
submitted to reopen this claim.  38 C.F.R. § 3.156.  


And irrespective of whether the RO determined there was new 
and material evidence to reopen the claim, so, too, must the 
Board make this threshold preliminary determination, before 
proceeding further, because it affects the Board's 
jurisdiction to adjudicate the claim on its underlying 
merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  If the Board finds that new and material 
evidence has not been submitted, then its analysis must end, 
as further analysis is neither required nor permitted.  
Barnett, 83 F.3d at 1383-4.  See also Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the Veteran's 
previously and finally denied claims); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); and VAOPGCPREC 05-92 (March 
4, 1992).

If, however, there is new and material evidence, then VA 
must reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers; and material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be 
opened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").



The RO's November 1998 denial of the Veteran's claim is the 
most recent final and binding decision on the claim, so it 
marks the starting point for determining whether there is 
new and material evidence to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is 
required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits).

Based on the grounds stated for the denial of the claim in 
the RO's November 1998 decision, new and material evidence 
would consist of competent evidence suggesting there a 
correlation between a currently diagnosed left knee disorder 
and the Veteran's military service - particularly his 1944 
left knee injury.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The additional evidence since submitted includes, among 
other items, an August 2009 VA orthopedic surgery 
consultation report indicating the Veteran has degenerative 
disease in the medial compartment and changes of milder 
degrees in the other compartments of his left knee.  This 
report also indicates these current left knee problems are 
more likely than not related to his 1944 left knee injury 
and the later need for surgery on this knee after service.

This additional evidence is both new and material to the 
claim because it relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable 
possibility of substantiating this claim - especially since 
it suggests an etiological relationship between the current 
left knee disorder and the Veteran's military service.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) 
(holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim); Evans, 9 Vet. App. at 
284 (indicating this newly-presented evidence need not be 
probative of all the elements required to award the claim, 
just probative as to each element that was a specified basis 
for the last disallowance); and Justus v. Principi, 3 Vet. 
App. 510 (1992) (indicating this additional evidence 
is presumed credible for the limited purpose of determining 
whether it is new and material).

So the claim is reopened, and the Board will now proceed to 
adjudicate the claim on its underlying merits.

III.  Entitlement to Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Certain chronic conditions, including degenerative joint 
disease (i.e., arthritis), will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10- percent disabling within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A disorder may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).



Evidence relating the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is a required combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent 
evidence to the effect that the claim is plausible; 
lay assertions regarding this generally are insufficient.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 
124, 127 (1998).

There are exceptions to this general rule.  Lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and make a credibility determination as to whether 
that evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must 
be competent evidence of the existence of the currently 
claimed disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there can be no valid claim).  Here, the 
report of the Veteran's March 2008 VA Compensation and 
Pension Examination (C&P Exam) provides a diagnosis of 
degenerative joint disease of the left knee.  So there is no 
disputing he has a left knee disorder.  Therefore, the 
determinative issue is whether this condition is 
attributable to his military service - and especially to a 
1944 left knee injury.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this purported cause-and-effect correlation, the 
Veteran asserts his current left knee disorder is 
attributable to a 1944 injury he sustained to this knee 
during his military service while performing calisthenics.  
See the transcript of his July 2009 hearing testimony.

The Veteran is competent, even as a layman, to proclaim that 
he experienced relevant left knee symptoms during service 
and during the many years since, including for example 
persistent pain.  And his lay testimony in this respect is 
also credible because the report of his October 1945 
military separation examination documents a history of a 
left knee injury in February 1944.  So there is proof of 
this claimed injury in service.  He is not, however, 
competent to establish that the currently diagnosed 
degenerative joint disease affecting this knee is 
etiologically related to or a consequence of that injury in 
service.  38 C.F.R. § 3.159(a)(2).  See also Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See, too, 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence). 

Regarding that documented injury in service, the report of 
the Veteran's October 1945 military discharge exam provides 
that he had injured his left knee in February 1944 at Santa 
Ana AAB, California, and was treated at Station Hospital.  
So, as mentioned, there is corroboration of his assertions 
regarding a left knee injury in service.  So the Board finds 
there is probative (competent and credible) evidence 
establishing this in-service incurrence.

That said, to establish entitlement to service connection, 
there also must be competent medical evidence linking the 
Veteran's current left knee disorder to that documented 1944 
injury in service.  See Savage v. Gober, 10 Vet. App. 488, 
494-97 (1997).  There is competent medical evidence for and 
against the claim on this determinative issue.



On the one hand, the report of the Veteran's March 2008 VA 
C&P Exam provides an unfavorable opinion as to this 
purported relationship between his current left knee 
disorder and military service.  This exam report concludes 
that, based on the evidence, the degenerative joint disease 
affecting his left knee is less likely than not the result 
of that injury in service in 1944, over 60 years ago.  This 
VA C&P examiner cited simple aging as the more likely cause 
of the degenerative joint disease currently affecting this 
knee.

Conversely, the report of the more recent August 2009 VA 
orthopedic consultation contains a contrary medical opinion 
concluding the degenerative joint disease in this knee 
developed, not only more likely than not as a result of that 
injury during service in 1944, but also partially as a 
result of the consequent surgery the Veteran had to undergo 
after service in 1952.

In evaluating the probative value of these medical opinions 
for and against the claim, the Court has stated that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches. . . . 
[and that] the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board has the 
authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Medical evidence that is speculative, general or 
inconclusive in nature cannot be used to support a claim.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board, however, may appropriately favor the opinion of 
one competent medical authority over another, provided that 
it offers an adequate basis for doing so.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  A physician's access to the claims file 
and the thoroughness and detail of the opinion are important 
factors in assessing the probative value of a medical 
opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

With this in mind as the backdrop in weighing the probative 
value of these opinions for and against the claim, the Board 
sees the record does not indicate that VA examiner who 
prepared the August 2009 report reviewed the Veteran's 
claims file in making his favorable determination, whereas 
the record shows the VA C&P examiner who provided the March 
2008 report did review the claims file for the pertinent 
medical and other history in commenting unfavorably.  But 
see, too, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), 
wherein the Court discusses, in great detail, how to assess 
the probative weight of medical opinions and the value of 
reviewing the claims folder.  The Court holds that with 
respect to claims file review, as it pertains to obtaining 
an overview of the claimant's medical history, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing 
so (the doctor had overlooked pertinent reports regarding 
the Veteran's medical history), and thus, the Board's 
rejection was not based solely on the failure to completely 
review the claims file.



Here, there is no indication the favorable opinion in the 
report of the March 2009 VA orthopedic consultation was 
compromised in any way by the history that provided the 
basis of that favorable opinion - even if the Veteran 
provided that history rather than this doctor independently 
reviewing the claims file.  In Kowalski v. Nicholson, 19 
Vet. App. 171 (2005), the Court indicated the Board may not 
disregard a favorable medical opinion solely on the 
rationale it was based on a history given by the Veteran.  
Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  In this particular instance, there is no 
inherent reason to question the Veteran's credibility or the 
history that he provided to this doctor, which at least 
partly formed the basis of this favorable medical opinion, 
because the claimed left knee injury in service is 
documented in the report of the Veteran's military 
separation examination.  It also has long since been 
conceded, as well, that he had to undergo surgery on this 
knee only a relatively few years later, albeit after 
service, in 1952.  So the events this commenting doctor 
considered particularly relevant - namely, a pertinent 
injury in service in 1944 and resultant need to undergo 
surgery after service in 1952, are independently established 
by the record, irrespective of the Veteran's lay testimony 
concerning this.

The Board therefore concludes the medical nexus evidence 
supporting the claim is just as probative as the medical 
nexus evidence against the claim.  That is to say, it is 
just as likely as not the degenerative joint disease 
currently affecting the Veteran's left knee is at least 
partially a residual of his left knee injury during service 
in 1944 and resulting need to undergo left knee surgery 
after service in 1952, as it is his simple aging (i.e., 
getting older).  His claim must be granted with resolution 
of this reasonable doubt in his favor concerning this 
determinative issue of etiology.  38 C.F.R. § 3.102.  See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for a left knee disorder (degenerative 
joint disease) is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


